Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 44-63 are pending and have been examined.
Priority
This application, Serial No. 16/420,412 (PGPub: US2019/0344277) was filed 05/23/2019. This application is a Continuation of 15/343,908, filed 11/04/2016, and now US Patent 10,335,790, which is a Continuation of 14/001,963, filed 10/08/2013, and now US Patent 9,494,557, which is a 371 of PCT/US2012/032356 filed 04/05/2012, which claims benefit of U.S. Provisional Patent Application 61/471,762 filed 04/05/2011.
Information Disclosure Statements
The Information Disclosure Statements filed 01/28/2020, 02/27/2020 and 03/31/2021 have been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,494,557. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 9,494,557 recites a microfluidic detection system for detection of target cells in a fluid, the system comprising: (a) a plurality of magnetic beads, wherein each of said magnetic beads comprises a binding group that is capable of binding specifically to the target cells when said magnetic beads are added to the fluid containing the target cells, and wherein each of said magnetic beads has a largest effective dimension that is smaller than a smallest effective dimension of the target cells; and (b) a detector component comprising: a body defining a reservoir; a plate disposed within said reservoir and separating said reservoir into a first chamber and a second chamber, wherein said plate defines a plurality of openings therethrough, each opening having an effective dimension that is larger than the largest effective dimension of said magnetic beads and smaller than the smallest effective dimension of the target cells; wherein said body comprises a first inlet to said first chamber and a first outlet from said first chamber; and wherein said first chamber has a smallest effective dimension of about 0.5 mm to enable a flow of fluid through said first chamber at a flow rate of at least 1 milliliter per minute; and a magnet disposed in a cavity in said body so that said second chamber and said plate are situated between said magnet and said first chamber, wherein said magnet exerts a specific magnetic force and is arranged at a specific distance from said plate to generate a magnetic force at a surface of said plate facing said first chamber sufficient (i) to attract unbound said magnetic beads in said first chamber to said second chamber through said openings and (ii) to attract and hold the target cells bound to said 
Claims 44-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,500,625. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 9,500,625 recites a microfluidic system for detection of at least two different types of target entities in a fluid, the system comprising: (a) a plurality of first magnetic beads and a plurality of second magnetic beads, wherein said first magnetic beads are functionalized to be capable of binding specifically to first target entities and said second magnetic beads are functionalized to be capable of binding specifically to second target entities, and wherein each first target entity has a smallest effective dimension greater than a largest effective dimension of each second target entity and greater than a largest effective dimension of each of said first and second magnetic beads; and (b) a detector component comprising: a body defining a reservoir; a plate disposed within said reservoir and separating said reservoir into a first chamber and a second chamber, wherein said plate defines a plurality of openings therethrough, each opening having an effective dimension that is larger than the largest effective dimension of said first and said second magnetic beads and of the second target entities and smaller than the smallest effective dimension of the first target entities; wherein said body comprises a first inlet to said first chamber and a first outlet from said first chamber; and wherein said first chamber has a smallest effective dimension of about 0.5 mm to enable a flow of fluid through said first chamber at a flow rate of at least 1 milliliter per minute; a first magnet disposed in a cavity in said body so that said second chamber and said plate are 
Claims 60-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,207,267. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 10,207,267 recites a method for detecting at least two different types of target entities in a fluid sample, the method comprising: mixing the fluid sample with a plurality of first magnetic beads and a plurality of second magnetic beads to form a fluid sample mixture, wherein the first magnetic beads bind to first target entities and the second magnetic beads bind to second target entities, and wherein each first target entity has a smallest effective 
a plate arranged within the reservoir to separate the reservoir into a first chamber and a second chamber, wherein the plate defines a plurality of openings therethrough with each opening having an effective dimension that is larger than the largest effective dimension of each of the first and second magnetic beads and of the second target entities and smaller than the smallest effective dimension of the first target entities; and applying a first magnetic force sufficient (i) to draw at least some of the first and second magnetic beads not bound to one of the first or second target entities through the openings in the plate from the first chamber into the second chamber, (ii) to draw at least some of the second target entities bound to the second magnetic beads through the openings in the plate from the first chamber into the second chamber, and (iii) to attract and hold at least some of the first target entities bound to the first magnetic beads against a surface of the plate within the first chamber of the reservoir, such that the first target entities are not dislodged from the surface of the plate by the fluid sample mixture flowing through the first chamber.
Claims 44-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,335,790. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 10,335,790 recites a system for isolating target entities from a fluid, the system comprising: (a) a plurality of magnetic beads, wherein each of the magnetic beads is 

State of the Prior Art
	The prior art fails to teach the claimed system and method and more specifically fails to teach a detector component having a first chamber separated from a second chamber by a plate having a surface facing the first chamber, wherein the plate defines a plurality of micro-openings therethrough, and wherein each micro-opening in the plate is sized to permit passage of the magnetic beads and further sized to prevent passage of the target entities; wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641